Exhibit 10.2


NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
SIGN-ON GRANT OF 2018 RESTRICTED STOCK RIGHTS
GRANTED UNDER THE 2011 LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to the Sign-On Grant of “Restricted
Stock Rights” (“RSRs”) granted by Northrop Grumman Corporation (the “Company”)
in 2018 under its 2011 Long-Term Incentive Stock Plan. The date of grant of your
RSR award (the “Grant Date”) and the number of RSRs applicable to your award are
set forth in the letter from the Company announcing your RSR award (your “Grant
Letter”) and are also reflected in the electronic stock plan award recordkeeping
system (“Stock Plan System”) maintained by the Company or its designee. These
Terms apply only with respect to this 2018 RSR award identified in your Grant
Letter. You are referred to as the “Grantee” with respect to your award.
Capitalized terms are generally defined in Section 12 below if not otherwise
defined herein.
Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time. If you do not
formally accept your RSR award, including these Terms, in accordance with the
instructions and time limit set forth in your Grant Letter, you will be deemed
to have forfeited your RSR award. You acknowledge that you have previously
agreed by countersigning your offer letter that you have waived participation
and are not eligible for payment under any income security plans or similar
plans in which you were a participant, and have waived any Northrop Grumman
retention grant that may otherwise be provided for in the Merger Agreement. You
hereby waive and release Northrop Grumman from any and all claims, demands, and
causes of action, known or unknown, arising before your acceptance of your RSR
award (including these Terms), under any Orbital ATK, Inc. (or subsidiary or
affiliate) equity, compensation, incentive, severance, income security, or other
similar plans, including but not limited to the Orbital ATK, Inc. 2015 Stock
Incentive Plan and/or any award agreements.
1.
Vesting; Issuance of Shares.

Subject to Sections 2, 3, 4 and 6 below, fifty percent (50%) of the number of
RSRs (and any Dividend Equivalents (as defined below)) subject to your award
(subject to adjustment as provided in Section 6.1) shall vest on December 31,
2018, and the other fifty percent (50%) of the number of RSRs (and any Dividend
Equivalents (as defined below)) subject to your award (subject to adjustment as
provided in Section 6.1) shall vest on December 31, 2019, provided that if the
vesting date falls on a weekend or holiday, then the award shall vest on the
next business day.
1.1 Payment of RSRs. Except as otherwise provided below, the Company shall pay
an RSR subject to the award that vests (“Vested RSR”) (and related Dividend
Equivalents) within 60 days following the vesting of the RSRs on December 31,
2018 with respect to 50% of the RSRs and December 31, 2019 with respect to the
other 50% of the RSRs. The Company shall pay such Vested RSRs in either an
equivalent number of shares of Common Stock, or, in the discretion of the
Committee, in cash or in a combination of shares of Common Stock and cash. In
the event of a cash payment, the amount of the payment for each Vested RSR to be
paid in cash will equal the Fair Market Value
 
(as defined below) of a share of Common Stock as of the date that such RSR
became vested.
1.2 Dividend Equivalents. The Grantee shall be entitled to payment for Dividend
Equivalents (if any) with respect to any Vested RSRs. For purposes of these
Terms, “Dividend Equivalents” means the aggregate amount of dividends paid by
the Company on a number of shares of Common Stock equivalent to the number of
Vested RSRs during the period from the Grant date until the date the Vested RSRs
are paid (without interest or other adjustments to reflect the time value of
money). Dividend Equivalents (if any) will be paid at the same time as the
Vested RSRs to which they relate are paid. Dividend Equivalents will be paid in
cash.
2.
Early Termination of Award; Termination of Employment.

2.1    General. The RSRs (and related Dividend Equivalents) subject to the
award, to the extent not previously vested, shall terminate and become null and
void if and when (a) the award terminates in connection with a Change in Control
pursuant to Section 6 below, or (b) except as provided in Sections 2.6 and 2.7,
and in Section 6, the Grantee ceases for any reason to be an employee of the
Company or one of its subsidiaries.


1

--------------------------------------------------------------------------------




2.2    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.
2.3    Salary Continuation. Subject to Section 2.2 above, the term “employment”
as used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.2) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
2.4    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested, the Grantee does not otherwise
continue to be employed by the Company or one of its subsidiaries after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction.
2.5    Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 6, the vesting of the RSRs (and related Dividend
Equivalents) subject to the award requires continued employment through December
31, 2018 with respect to 50% of the RSRs and through December 31, 2019 with
respect to the other 50% of the RSRs as a condition to the vesting of any
portion of the award. Employment for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment. Nothing contained in these Terms, the
Stock Plan System, or the Plan constitutes an employment commitment by the
Company or any subsidiary, affects
 
the Grantee’s status (if the Grantee is otherwise an at-will employee) as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to continue in the employ of the Company or any subsidiary, or
interferes in any way with the right of the Company or of any subsidiary to
terminate such employment at any time.
2.6    Death or Disability. If the Grantee dies or incurs a Disability while
employed by the Company or a subsidiary and such death or Disability occurs more
than six months after the Grant Date, the outstanding and previously unvested
RSRs (and related Dividend Equivalents) subject to the award shall vest as of
the date of the Grantee’s death or Disability, as applicable. RSRs (and related
Dividend Equivalents) vesting under this Section shall be paid within 60 days
following the earlier of (a) Grantee’s death or (b) Grantee’s Disability. In the
event of the Grantee’s death prior to the delivery of shares or other payment
with respect to any vested RSRs (and related Dividend Equivalents), the
Grantee’s Successor shall be entitled to any payments to which the Grantee would
have been entitled under these Terms with respect to such vested and unpaid RSRs
(and related Dividend Equivalents).
2.7    Involuntary Termination Other than for Cause. If, prior to December 31,
2019, the Grantee ceases to be employed by the Company or one of its
subsidiaries as a result of an involuntarily termination other than for Cause,
Grantee will vest in any unvested portion(s) of the RSRs (“Vested RSRs) on the
last day of employment, and the Vested RSRs (and related Dividend Equivalents)
will be paid within 60 days following the last day of employment. The Company
shall pay such Vested RSRs in either an equivalent number of shares of Common
Stock, or, in the discretion of the Committee, in cash or in a combination of
shares of Common Stock and cash. In the event of a cash payment, the amount of
the payment for each Vested RSR to be paid in cash will equal the Fair Market
Value (as defined below) of a share of Common Stock as of the date that such RSR
became vested.
3.
Non-Transferability and Other Restrictions.

3.1    Non-Transferability. The award, as well as the RSRs (and related Dividend
Equivalents) subject to the award, are non-transferable and shall not be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. The foregoing transfer restrictions shall not apply to
transfers to the Company. Notwithstanding the foregoing, the Company may honor
any transfer required pursuant to the terms of a court order in a divorce or
similar domestic relations matter to the extent that such transfer does not
adversely affect the Company’s ability to


1

--------------------------------------------------------------------------------




register the offer and sale of the underlying shares on a Form S-8 Registration
Statement and such transfer is otherwise in compliance with all applicable
legal, regulatory and listing requirements.
3.2    Forfeiture or Recoupment of Awards. If, prior to payment or issuance of
shares with respect to the award, Grantee’s employment is terminated for Cause
(or Grantee has engaged in misconduct that could have resulted in Grantee’s
termination of employment for Cause if Grantee had remained an employee), the
Company may reduce or eliminate any payments or issuances of shares with respect
to the award. Further, any payments or issuances of shares with respect to the
award are subject to recoupment pursuant to the Company’s Policy Regarding the
Recoupment of Certain Performance-Based Compensation Payments as in effect from
time to time, as well as any recoupment or similar provisions of applicable law,
and the Grantee shall promptly make any reimbursement requested by the Board or
Committee pursuant to such policy or applicable law with respect to the award.
The Grantee agrees, by accepting the award, that the Company and its affiliates
may deduct from any amounts it may owe the Grantee from time to time (such as
wages or other compensation) to the extent of any amounts the Grantee is
required to reimburse the Company pursuant to such policy or applicable law with
respect to the award.
4.Post-Employment Conduct.
4.1    Corporate Policy Council Contribution and Protection of Company
Information. You acknowledge and agree that as a member of the Corporate Policy
Council (“CPC”), you are involved in managing the global operations of the
Company, incorporated in Delaware and headquartered in Virginia. You are
involved in the most sensitive and proprietary matters affecting the Company,
its subsidiaries, predecessors, and/or affiliates (collectively, “Northrop
Grumman”), including from a technical, strategic and financial perspective, and
are widely exposed to confidential, sensitive and proprietary information
concerning Northrop Grumman’s global operations, at the headquarters and each of
the operating sectors, including in the areas of manned and unmanned aircraft,
space, C4ISR, cyber, sensors, electronics, through-life support and technical
services. Your job responsibilities require that you have a primary office
location in Virginia and/or you spend substantial time at the corporate
headquarters in Virginia, among other things, attending CPC and other leadership
meetings, and managing operations and employees in Virginia. You occupy one of
the most senior executive positions in the Company and have far-reaching access
to highly confidential, valuable and sensitive information, customer, vendor and
employee relationships,
 
intellectual property, strategic and tactical plans, and financial information
and plans. You reaffirm your obligation and agree to fully protect and not
disclose any proprietary or otherwise protected information of Northrop Grumman.
An individual shall not be held liable under these Terms or any other agreement
or any federal or state trade secret law for making any confidential disclosure
of a Company trade secret or other confidential information to a government
official or an attorney for purposes of investigating or reporting a suspected
violation of law or regulation, or in a court filing under seal.
4.2    Full Disclosure: You acknowledge that you are not aware of, or have fully
disclosed to a vice president of the Company, any information that could give
rise to a claim or cause of action against the Company or a Company subsidiary,
including without limitation any knowledge of fraud or suspected fraud,
overpayments or suspected overpayments, false statements or suspected false
statements, improper or erroneous financial reporting, violations or suspected
violations of law or regulation, or other irregularities, or any violations of
Company policies or procedures or the Standards of Business Conduct. This
includes any matters for which you were responsible or that came to your
attention as an employee. You agree that if you become aware of such information
that you will immediately report it to a vice president of the Company. You
agree that you have reported and will continue to properly report all hours in
accordance with time reporting policies and procedures applicable to you.
4.3    The Company has a legitimate business interest in restricting your
ability to compete in the specific manner set forth below. The Company has
provided you this grant, subject to these Terms and as consideration for the
restrictive covenants set forth in this Section 4.


4.4    Non-Competition. For a period of twelve (12) months from the date of the
termination of Grantee’s employment for any reason (other than a
Reduction-in-Force as determined at the Company’s sole discretion)
(“Termination”), you will not, directly or indirectly, oversee, control,
participate in, or support the design, operation, research, manufacture,
marketing, sale, or distribution of “Competitive Products and Services”. For the
purpose of this section, “Competitive Products and Services” shall mean products
or services that compete for resources with or are an alternative or potential
alternative to, the products sold or services provided by Northrop Grumman,
including without limitation products and services in the areas of manned and
unmanned aircraft, space, C4ISR, cyber, sensors, electronics, through-life
support and technical services.


2

--------------------------------------------------------------------------------






4.5    Non-Solicitation of Customers. For a period of eighteen (18) months from
your Termination, you shall not, directly or indirectly, solicit any customer,
supplier, or teammate of Northrop Grumman with whom you engaged, or about whom
you received confidential, sensitive, or proprietary information, in the course
of your employment with Northrop Grumman, for purposes of providing products or
services in competition with Northrop Grumman. In the case of a governmental,
regulatory or administrative agency, commission, department or other
governmental authority, the customer is determined by reference to the specific
program offices or activities for which Northrop Grumman provides goods or
services.


4.6    Non-Solicitation of Employees. For a period of twenty-four (24) months
from your Termination, you shall not, directly or indirectly, solicit or offer
to hire, any person who was, within a period of six months prior to your
Termination, employed by Northrop Grumman, with whom you worked or about whom
you received information in the course of your employment with Northrop Grumman.


4.7    Non-Disparagement. You will not issue or communicate any statement,
whether verbal or written, or take any other action that disparages or may be
interpreted to disparage the Company, its products, services, officers,
directors, or employees; provided that the foregoing shall not apply to any
truthful statements made in connection with a legal process, including a
government investigation.


4.8    Exceptions. You may request an exception to the covenants in Sections
4.4, 4.5, or 4.6 by making a written request to the Company’s Chief Human
Resources Officer, with such exceptions being considered at the sole discretion
of the Company and communicated in writing to you.


4.9    Reasonableness. You agree that the restrictions set forth in Sections
4.4, 4.5, and 4.6 are (i) reasonable and necessary in all respects, including
duration, territory and scope of activity, in order to protect the Company’s
legitimate business interests, (ii) that the parties have attempted to limit
your right to compete only to the extent necessary to protect the Company’s
legitimate business interests, and (iii) that you will be able to earn a
livelihood without violating the restrictions in this section. It is the intent
of the parties that the provisions of this section shall be enforced to the
fullest extent permissible under applicable law. However, if any portion of
Section 4.4, 4.5, or 4.6 is deemed unenforceable, the parties agree that a court
or arbitrator may revise the portion deemed unenforceable
 
to the maximum extent possible to achieve the objective of the parties, and the
remainder of the section shall remain in full force and affect.


4.10    Remedies. If you violate any provision in Sections 4.1 through 4.7 of
this section, the Company shall have the right to terminate without payment to
you any unvested and/or unpaid RSRs (and associated Dividend Equivalents) and
require that you immediately deliver to the Company an amount in cash equal to
the aggregate Fair Market Value, determined as of the vesting and/or payment
date of all RSRs already received, including any Dividend Equivalents, within
one year prior to the breach. Further, you acknowledge and agree that a breach
of any of the provisions of this section will result in immediate, irreparable,
and continuing damage to the Company for which there is no adequate remedy at
law, and the Company will be entitled to injunctive relief, a decree of specific
performance, and other relief as may be proper, including monetary damages, to
the maximum extent available.


5.
Compliance with Laws; No Stockholder Rights Prior to Issuance.

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, or other regulatory agencies
having jurisdiction over the Company and its shares, and of any exchange upon
which stock of the Company may be listed. The Grantee shall not have the rights
and privileges of a stockholder, including without limitation the right to vote
or receive dividends (except as expressly provided in these Terms with respect
to Dividend Equivalents), with respect to any shares which may be issued in
respect of the RSRs until the date appearing on the certificate(s) for such
shares (or, in the case of shares entered in book entry form, the date that the
shares are actually recorded in such form for the benefit of the Grantee), if
such shares become deliverable.
6.
Adjustments; Change in Control.

6.1.    Adjustments. The RSRs, Dividend Equivalents, and the shares subject to
the award are subject to adjustment upon the occurrence of events such as stock
splits, stock dividends and other changes in capitalization in accordance with
Section 6(a) of the Plan.
6.2.    Possible Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the


3

--------------------------------------------------------------------------------




award as provided in Section 6.3 below, the outstanding and previously unvested
RSRs (and related Dividend Equivalents) subject to the award shall become fully
vested as of the date of the Grantee’s termination of employment if, either
within the Protected Period corresponding to a Change in Control of the Company
or within twenty-four (24) calendar months following the date of a Change in
Control of the Company, the Grantee’s employment by the Company and its
subsidiaries is involuntarily terminated by the Company and its subsidiaries for
reasons other than Cause or by the Grantee for Good Reason.
Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to this Section 6.2
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months.
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.2 will be made within 60 days of the termination of the Grantee’s
employment.
6.3.    Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs (and related Dividend Equivalents) subject to the award
shall vest fully and completely. Unless the Committee expressly provides
otherwise in the circumstances, no acceleration of vesting of the award shall
occur pursuant to this Section 6.3 in connection with a Change in Control if
either (a) the Company is the surviving entity, or (b) the successor to the
Company (if any) (or a Parent thereof) agrees in writing prior to the Change in
Control to assume the award. The Committee may make adjustments pursuant to
Section 6(a) of the Plan and/or deem an acceleration of vesting of the award
pursuant to this Section 6.3 to occur sufficiently prior to an event if
necessary or deemed appropriate to permit the Grantee to realize the benefits
intended to be conveyed with respect to the
 
shares underlying the RSRs (and related Dividend Equivalents); provided,
however, that, the Committee may reinstate the original terms of the award if
the related event does not actually occur.
Payment of any RSRs (and related Dividend Equivalents) that vest under this
Section 6.3 will be made within 60 days of the Change in Control.
7.
Tax Matters.

7.1.    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs (and related Dividend Equivalents), that the
Grantee or other person entitled to such shares or other payment pay the minimum
sums required to be withheld by federal, state, local or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such statutory
minimum withholding obligations).
7.2.    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RSRs.
7.3.    Compliance with Code. These Terms are designed to be exempt from Code
Section 409A, and the Committee shall administer and construe the award, in such
a way as to be exempt from and to avoid adverse tax consequences under Code
Section 409A.
7.4.    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.
7.5    Code Section 280G. Notwithstanding any other provision of this Agreement
to the contrary, in the event that any amounts payable to you as a result of
Section 6.2 or 6.3 hereof, either alone or together with amounts payable
pursuant to any other plan, program or arrangement, or as a result of the change
in control of Orbital ATK, Inc. pursuant to Agreement and Plan of Merger among
Northrop Grumman Corporation,


4

--------------------------------------------------------------------------------




Neptune Merger, Inc. and Orbital ATK dated as of September 17, 2017 (a)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (b) but for this Section 7.5 would be subject to the excise tax imposed by
Section 4999 of the Code or any comparable successor provisions (the “Excise
Tax”), then the vesting acceleration provided in Section 6.2 or 6.3 or any other
payment of Vested RSRs under these Terms shall be either (a) provided to you in
full, or (b) provided to you to such lesser extent that would result in no
portion of the payments being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by you, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the Excise Tax. To the extent that a determination is required
to be made under this Section 7.5, the Company will provide supporting
calculations to you no later than the last payment date. In the event that the
Payments are to be reduced pursuant to this Section 7.5, such Payments shall be
reduced such that the reduction of compensation to be provided to the Executive
as a result of this Section 7.5 is minimized.  In applying this principle, the
reduction shall be made in a manner consistent with any applicable requirements
of Section 409A.
8.Choice of Law; Venue; Arbitration.
This agreement shall be governed by the laws of the State of Delaware. You agree
to be bound by and fully comply with Northrop Grumman CTM H200, USHR 2-32,
Arbitration and Mediation. Any cause of action or claim arising out of or
related to the terms and conditions applicable to this grant will be determined
through final and binding arbitration, in accordance with Northrop Grumman CTM
H200 USHR 2-32, provided that the prevailing party in the arbitration shall be
entitled to receive from the losing party reasonably incurred attorneys’ fees
and costs. You and the Company agree that any arbitration hearing and related
proceedings shall be convened and conducted in Falls Church, VA. If you or the
Company believes they require immediate relief to enforce or challenge these
terms, before arbitration is commenced or concluded, either party may seek
injunctive or other provisional equitable relief from a state or federal court
in the Commonwealth of Virginia.  All court actions or proceedings arising under
these terms shall be heard in a state or federal court in the Commonwealth of
Virginia.  The Company and you hereby agree to the jurisdiction of the state and
federal courts in the Commonwealth of Virginia and waive any right to object to
such actions on grounds of venue, jurisdiction or convenience.
 
9.
Committee Authority.

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.
10.
Plan; Amendment.

The RSRs (and related Dividend Equivalents) subject to the award are governed
by, and the Grantee’s rights are subject to, all of the terms and conditions of
the Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time. The Grantee shall have no rights with respect to any
amendment of these Terms or the Plan unless such amendment is in writing and
signed by a duly authorized officer of the Company. In the event of a conflict
between the provisions of the Grant Letter and/or the Stock Plan System and the
provisions of these Terms and/or the Plan, the provisions of these Terms and/or
the Plan, as applicable, shall control.
11.
Required Holding Period.

Grantee shall not be permitted to sell, transfer, anticipate, alienate, assign,
pledge, encumber or charge the number of shares equal to 50% of the total payout
of Vested RSRs (net of taxes withheld) until the earlier of (A) the third
anniversary of the date such shares of Common Stock are paid to the Grantee, (B)
the date the Grantee’s employment by the Company and its subsidiaries terminates
due to the Grantee’s death or Disability, (C) the occurrence of a Change in
Control that results in termination and payment under Section 6.2 or 6.3 above,
or (D) with respected to Grantee’s entering a U.S. federal government position
only, the latest of (i) the date the Grantee’s employment with the Company
terminates, or (ii) the date the Grantee formally accepts the government
position in writing, or (iii) the date the government confirms the Grantee (for
positions requiring nomination and confirmation). For purposes of this Section
11, the total payout of Vested RSRs shall be determined on a net basis after
taking into account any shares otherwise deliverable with respect to the award
that the Company withholds to satisfy tax obligations pursuant to Section 7.1.
If Grantee is paid less than 50% of the total payout of Vested RSRs (net of
taxes) in shares, then all of the shares received will be subject to the holding
period requirements in this Section 11. Any


5

--------------------------------------------------------------------------------




shares of Common Stock received in respect of shares that are covered by the
holding period requirements of this Section 11 (such as shares received in
respect of a stock split or stock dividend) shall be subject to the same holding
period requirements as the shares to which they relate.
12.
Definitions.

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
“Board” means the Board of Directors of the Company.
“Cause” means the occurrence of either or both of the following:
(i)
The Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses, as a
result of vicarious liability, or as a result of good faith actions as an
officer of the Company); or

(ii)
Willful misconduct by the Grantee that causes financial or reputational harm to
the Company. However, no act, or failure to act, on the Grantee’s part shall be
considered “willful” unless done, or omitted to be done, by the Grantee not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.

“Change in Control” is used as defined in the Plan.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.
“Common Stock” means the Company’s common stock.
“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less
 
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Grantee’s employer.
“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:
(i)
A material and substantial reduction in the nature or status of the Grantee’s
authorities or responsibilities (when such authorities and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the start of the Protected Period, other than (A) an inadvertent act
that is remedied by the Company promptly after receipt of notice thereof given
by the Grantee, and/or (B) changes in the nature or status of the Grantee’s
authorities or responsibilities that, in the aggregate, would generally be
viewed by a nationally-recognized executive placement firm as resulting in the
Grantee having not materially and substantially fewer authorities and
responsibilities (taking into consideration the Company’s industry) when
compared to the authorities and responsibilities applicable to the position held
by the Grantee immediately prior to the start of the Protected Period. The
Company may retain a nationally-recognized executive placement firm for purposes
of making the determination required by the preceding sentence and the written
opinion of the firm thus selected shall be conclusive as to this issue.

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the


6

--------------------------------------------------------------------------------




Grantee immediately prior to the commencement of the Protected Period do not
have the title of vice-president.
(ii)
A material reduction by the Company in the Grantee’s annualized rate of base
salary as in effect at the start of the Protected Period, or as the same shall
be increased from time to time.

(iii)
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period; provided, however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.

(iv)
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

(v)
The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety (90)
days before such intended effective date.

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a
 
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason herein.
“Parent” is used as defined in the Plan.
“Plan” means the Northrop Grumman 2011 Long-Term Incentive Stock Plan, as it may
be amended form time to time.
The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:
(i)
If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

(ii)
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

(iii)
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.




7